-XW      rut          TH/ieb                           September 30, 2015
                                       Coazrz           OP APf£AU
                                       AT     AUSTIN, TXXAS

                                MAflJlASL          /£U!2. COAJSTAWClO
                                             ~p/eo - S£
                                             V.
                               TVfe     sdvtt of                 7xxas

    APP£AL DP £/4u$£ MurvtB.2ft o^-W-^o«f»i-CR F/o>»m th£ SI4* Jubei>H_ fcirreicT Court" of




    To    Trtf   Ho«ooRft^L£   JlASnfits of th£ comrrr of rt?feA\-c:
CAHfiS MOU KWAftiuCL RUra. CoiUST/iWcl^ja^/'i'iLAMT'c        Rsfi-ss. Avafc 2C&9ZCT-PULI.V Mcvzc T«£ £<ju*?T To CJdlwO
-TUC tJCA&U%lC £/wa FUUHG KiS B.C.K.F OB. R£StbM5t tV MIUXLTY bMS.
XM Support Atfcu-Aur «uouLt 2Hoa TH£   FCLLao iti&r:




u^s ansa,?^r^nrr^^€T"r^^f rs^^w.rrjsrw,s
                                                       in:
SiWCt my ArnxtiM wrTHDCAy ««m «iv case x /wurr bo my ftuMd. Ac P~ tt           -«» . .„ *, , .,


»^^Sg"S ^V^^SSSk^lgZ^ *'«**™ <"»<™<"- «,«rrDAY5 to Ccmputc ™»«



                                                                       Mauucl fcufc.coiusrAweio
                                                                      _£?*r Jro^roni TRftwsfte facility
                               'RECEIVED>                             1536 EfiST XH-lo
                                SEP SOWS I                           fo/fr STixrroA), TX 7<?73S
                       5         r* -r>'

                            X£

                            O
                       -J




-J
CD
-J


04

in




     *^
     51 a
          70 *H
                                t.j




                 3b^

         o
                                 v« "s
                                     t
                                       \ % \t \i
     -J*                         /
                                  S t i r I
                                      < /   i   I

                 3?         in
     ~   ' n 3>
     ~   (71
             r   Lo